 316DECISIONSOF NATIONALLABOR RELATIONS BOARDERWIN MILLS,INC. (NEUSEPLANT)andUNITED TEXTILE WORKERS OFAMERICA,AFL,PETITIONER.CaseNo. 11-RC-414(formerly34-RC-414).November14,1952Decision and Direction of Election'Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Perloff, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and Textile Workers Union of America, CIO,the Intervenor, claim to represent certain employees of the Employer.3.On March 31, 1951, the Employer and the Intervenor executed acollective-bargaining contract covering the employees sought hereinto be in effect until March 31, 1952, and automatically renewable eachyear thereafter subject to 60 days' written notice to terminate.TheIntervenor and the Employer contend that this contract bars thepetition filed on June 30, 1952.At the hearing, the Employer movedto dismiss the petition on this ground. For the reasons stated below,this motion is denied.A bargaining relationship between the Employer and the Inter-venor has existed from 1948 to the present date.2 In April and Mayof 1952, the Intervenor held its national convention at Cleveland,Ohio.3Following the convention, a number of the Intervenor's or-'On October9, 1952, the Intervenor by telegram requested the Board to reconsider itsdenial of the Intervenor'smotion to reopen the record.The Intervenor offered to intro-duce evidencethat,following the hearing, 14 employees at a regularly constituted meetingvoted unanimously to remainwith the Intervenor.This evidence is insufficient to warrantthe conclusionthat thereare no longertwo factionsof employee labor organizations atthe Employer'splant, bothclaimingto be the contractual bargaining representative ofthese employees.Accordingly, the Intervenor's request for reconsideration of the Board'saction in denying its motionis herebydenied.'The Intervenorwas certified as bargaining representative of the production andmaintenance employeesof the Employer by the BoardinThe Erwin Cotton Mills Company,Plant #7,CaseNo. 34-RC-59, not reportedin printed volumes of Board decisions.J It was stipulatedby the parties that for somewhat over 2 years, therehas been aconflict within the Textile Workers Union of America, CIO, involvinglocal unions andofficers and members ofthe International Union.Thisconflict came up in the regularbiennialconvention held in Cleveland, Ohio, in Apriland May 1952.After the convention,the conflict culminatedin the disaffectionof some members in some locals from the TextileWorkers Union of America, CIO.The Petitioner and theIntervenor are in disagreementas to the nature of the conflictand as to the extent ofthe disaffection.The identicaltestimony and exhibits introduced inWade Manufacturing Company,100NLRB 1135,101 NLRB No. 46. ERWIN MILLS, INC.317ganizers,Durham joint boardmanagers,and other employeesleft theemploy ofthe Intervenor and entered the employ of the Petitioner.''On May 12, 1952, the executive board of Local 1048 at the Neuse plantdecided to call a meeting of the Local on May 21, 1952, to determinewhether it wished todisaffiliatefrom the Intervenor and affiliate withthe Petitioner.Notices calling the meeting were prepared in thecustomary manner and posted in the customary places 3 days beforethe meeting was to be held.The notices stated that the purpose ofthe meeting was to consider and to take action regardingdisaffiliationfrom the Intervenor.Two meetings of Local 1048 were held, thesecond shift at 1 p. m., and the first and third shifts at 2: 30 p. m.,on May 21, 1952.The business agent of the Durham joint board andof Local 1048, who was a delegate to the national convention of theIntervenor, addressed each meeting regarding the activities at theconvention, making no recommendations regarding the action of themembers of the Local at either meeting.Fifteen to twenty personswere present at the 1: 30 meeting; the 2: 30 meeting was attended by30 to 40 individuals.These figures approximated the average at-tendance at previousmeetingsof the Intervenor.The motion to dis-affiliatefrom the Intervenor was unanimously carried at both meetings.Since the disaffiliation meeting of May 21, 1952, the same officers ofLocal 1048 have continued to serve in the same capacities.Local1048 of the Petitioner has continued to hold meetings and shop stew-ardsand committeemen have continued to function.A grievancepending at the time of the meeting and another one, whichhas arisensince the meeting, have been handled by Local 1048 up to the companylevel.The record reveals that the Employer has refused to go for-ward with these two grievances until the disaffiliation question be-tween the Intervenor and the Petitioner has been determined.The Intervenor has no officers functioningas officersof Local 1048.A deputy administrator of the Durham joint board of the Intervenorhas been instructed by the Intervenor to handle grievances at theNeuse plant and at several other plants.The record indicates thatthe administrator has made an effort to handle such grievances, butto date has handled none at the Neuse plant.The Petitioner made a demand upon the Employer for recognitionby letter dated May 23, 1942, informing the Employer that its em-were introduced at the hearing in the present proceeding subject to the objections of eachparty in theWadecase.As these objections were disposed of in theWadecase,they willnot be discussed in this decision4We have considered those portions of the record in SterlingCottonMina,Inc,CaseNo. 34-RC-399,which the Intervenor during the course of the hearing referred to theBoard.We do not agreethatthe activities of certain of the Intervenor's former interna-tional representatives,who were influential in the disaffiliation movement of this Local,as well as others, andwho left theemploymentof theIntervenor and joined the Petitionerabout the time of the disaffiliation,constitute,under the circumstances of this case, araiding expedition by the Petitioner.Wade Manufacturing Company, supra. 318DECISIONS OF NATIONAL LABORRELATIONS BOARDployees at a regularly constituted meeting voted to withdraw and dis-affiliate from the Intervenor and to affiliate with the Petitioner.TheEmployer refused to recognize the Petitioner because of its existingcontract with the Intervenor.On the basis of these facts, particularly the grave extent of theintraunion split in the representative of the Employer's employees,we find that the bargaining relationship between the parties to the,existing contract is in a state of serious confusion and that a recog-nizable schism exists in the contracting union at the Employer's plant.Accordingly, we find that the contract is not a bar to a present deter-mination of representatives.A question affecting commerce existsconcerning the representation of the Employer's employees within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act .54.We find that all production and maintenance employees at theEmployer's plant #7, excluding section men, watchmen, and allsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act .6[Text of Direction of Election omitted from publication in thisvolume.]5 Boston Machine Works Company,89 NLRB 59;Wade Manufacturing Company,supra,and cases cited therein.The description of the unit was amended at the hearing to conform to that foundappropriate by the Board in an earlier case involving this Employer,The Erwin Cotton MillsCompany, supra,not reported in printed volumes of Board decisions.The Petitioner andEmployer would exclude,and the Intervenor include, section nien in the bargaining unit.The record indicates that the duties and authority of these individuals at the time of thehearing had not changed since the Board excluded them as supervisors from the establishedproduction and maintenance unit.JOSEPH C. SZABO AND RAYMOND A. LONGWORTH, PARTNERS, D3B/ASZABO FOOD SERVICE1andHOTEL AND RESTAURANTEMPLOYEES ANDBARTENDERSINTERNATIONAL UNION, A. F. L., PETITIONER.CageNo. 10-RC-2002.November 14, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Morgan C. Stanford,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].3The Employer's name appears as amendedat thehearing.101 NLRB No. 78.